DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-14 and 18-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/04/2021.
Applicant's election with traverse of claims 16-17 and 24 in the reply filed on 10/04/2021 is acknowledged.  The traversal is on the ground(s) that the groups are sufficiently related that a thorough search for the subject matter of any one group would necessarily encompass a search for the subject matter of the remaining group.  This is not found persuasive.  While Examiner disagrees with Applicant’s argument that there would not be a serious search burden if all invention groups were examined, the restriction was made on the basis of unity of invention (371 application).  Because the invention groups lack unity of invention relative to the shared technical features of claim 1, the restriction requirement is deemed proper.  The application contains inventions or groups which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-17 and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirano et al. US 11,065,693 (hereafter--Hirano--).
Note that the effective filing date of Hirano is on August 19, 2016.
In regards to claim 16, Hirano discloses as on Figures 1-2, a cutting tool (100) comprising: a toolholder (30), the toolholder having a recess (34); an anvil (or shim 10) mounted (as on Figure 1) in the recess (34), wherein the anvil (10) includes an anvil body (10); and a cutting insert (20) mounted in the recess on top of the anvil (as in Figure 1), the anvil having a top surface (11), a bottom surface (12), a central axis (passing through bore 14) extending between the top surface (11) and the bottom surface (12), and a side surface (13) disposed between the top surface (11) and the bottom surface (12), the side surface (13) having at least three side surface portions (see Figure 4) and at least three corner portions (refer to the at least 4 corners on Figure 4), each corner portion of the at least three corner portions being disposed between a respective pair of side surface portions of the at least three side surface portions (see Figure 4), wherein a curved passage (refer to the passageway disposed between 9 and 3 as in Figures 7-8) extends from an inlet opening (9) in the anvil body to an outlet (3/4) opening in the anvil body, wherein at least one corner portion (see Figure 16) of the at least three corner portions includes a surface (15) extending radially outward from the central axis of the anvil relative to extensions of the respective pair of side surface portions of the at least three side surface portions, such that a limited portion (11c) of the top surface (11) of the anvil extends past a bottom surface of the cutting insert (as in Figure 3) to define an exposed area (11c) and 
In regards to claim 17, Hirano discloses the cutting tool as set forth in claim 16, Hirano also discloses that the curved passage extends from the inlet opening (9) in the bottom surface (see Figures 6-7 and 9-10).
In regards to claim 24, Hirano discloses the cutting tool as set forth in claim 16, Hirano also discloses that the curved passage has a plurality of branches (see Figures 12-14), and the inlet opening has a plurality of inlet openings (see Figures 12-14).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722